                       Case 2:13-cr-00058-NR Document 641 Filed 01/10/19 Page 1 of 2
PROB 12C
(PAWP 4/16)

                                   UNITED STATES DISTRICT COURT
                                                     for the
                                        WESTERN DISTRICT OF PENNSYLVANIA

              Petition for Warrant or Show Cause Hearing for Offender Under Supervision

Offender:                    Richard Wood                                                                     Docket No.:2:13CR00058
Sentencing Judge:            Cathy Bissoon, United States District Judge
Date of Original Sentence:   August 18, 2014
Original Offense:            Possession with Intent to Distribute Heroin
Original Sentence:           24 months of imprisonment; 72 months of supervised release
Special conditions:          DNA testing, Special Assessment, Drug Treatment, Search/Seizure, Substance Abuse Testing
Type of Supervision:         Supervised Release                                          Date Supervision Commenced: August 9, 2016
Prior Court History:         n/a


                                                  PETITIONING THE COURT

 To Issue a Warrant to be lodged as a detainer
☐ Petition and Warrant sealed until arrest
☐ To Schedule a Show Cause Hearing
 No Bond is set
☐ To Issue a Summons
☐ Other


THE PROBATION OFFICER BELIEVES THAT THE OFFENDER HAS VIOLATED THE FOLLOWING CONDITION(S)

         The defendant shall not commit another Federal, state, or local crime.

        The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any persons
        convicted of a felony, unless granted permission to do so by a probation officer.

        The defendant shall refrain from the excessive use of alcohol and shall not purchase, possess, use, distribute, or
        administer any controlled substance or any paraphernalia related to any controlled substances, except as prescribed by
        a physician.

         The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling,
         training, or other acceptable reasons.

VIOLATION NUMBER NATURE OF NONCOMPLIANCE

        On January 8, 2019, a grand jury seated in the Western District of Pennsylvania returned an indictment charging the defendant
        with the Conspiracy to Possess with Intent to Distribute and Distribute Schedule I, II, and III Controlled Substances in violation
        of 21 U.S.C. §846. This was captioned at Docket Number 2:19CR00008.

        The defendant has failed to provide any verification of legitimate employment since being placed on supervision with the
        undersigned probation officer.
                    Case 2:13-cr-00058-NR Document 641 Filed 01/10/19 Page 2 of 2
Offender: Richard Wood
Docket No.:2:13CR00058
Page 2


                                                                          I declare under penalty of perjury that the foregoing is true
                                                                          and correct.

                                                                          Respectfully Submitted,       Christina           Christina Ferri
                                                                                                                            2019.01.10
                                                                    By:
                                                                                                        Ferri               12:27:13 -05'00'
                                                                                                 Christina Ferri
                                                                                              U.S. Probation Officer
                                                          Approved By:             Tara Kessler Tara Kessler
                                                                                                2019.01.10 12:04:25 -05'00'
                                                                                                  Tara Kessler
                                                                                        Supervisory U.S. Probation Officer
                                                                  Date:                             1/10/2019

THE COURT ORDERS:
☐ No Action
☐ The Issuance of a Warrant and:
     ☐ Petition and Warrant sealed until arrest
     ☐ No Bond is set
     ☐ Bond is set at ____________
     ☐ Bond is at the discretion of the Magistrate Judge
☐ That the (probationer/supervised releasee) appear at the United States Courthouse, at
______________, Pennsylvania, Courtroom No. ________, ________, Floor, with legal counsel
on ____________ at ____________, to show cause why supervision should not be revoked.

☐ That a Summons be issued and the (probationer/supervised releasee) appear at the United States Courthouse, at Pittsburgh,
Pennsylvania, Courtroom No. ________, ________, Floor, with legal counsel on ____________ at ____________, to show cause why
supervision should not be revoked. The (probationer/supervised releasee) is hereby ordered to abide by the conditions of supervision
which were originally imposed on ____________.

☐ Other

                                                                                 Cathy Bissoon, United States District Judge

                                                                                                     Date
